Citation Nr: 0210767	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-18 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an earlier effective date prior to August 28, 
1995, for the assignment of a 100 percent evaluation for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1970 
to January 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

Initially, the veteran disagreed with the assignment of an 
effective date of August 18, 1998, for the assignment of a 
100 percent rating for schizophrenia.  Subsequently, the RO 
assigned an effective date of August 28, 1995, for the 
assignment of the 100 percent evaluation for schizophrenia.  
Because the appellant presumably seeks the maximum benefit 
allowed, the claim remains in controversy as styled on the 
title page of this decision.  AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).  That issue is currently before the Board.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  A claim for an increased evaluation for schizophrenia was 
received in August 1995, and it is not factually 
ascertainable that the veteran's schizophrenia had increased 
in disability to the degree that a 100 percent rating is 
warranted within one year prior to that time.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 28, 1995, 
for a 100 percent disability rating for schizophrenia have 
not been met.  38 U.S.C.A. §§ 5110 5103A, 5107(b) (West 1991 
& Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§ 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist. See Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified as amended at 38 U.S.C. § 5100 et 
seq. (West Supp. 2001)).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date. See Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  Pertinent regulations that 
implement the Act (but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) 
recently were promulgated.  Except as otherwise noted, those 
regulations also are effective November 9, 2000. See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).

The record indicates that the RO has had the opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law, and that the requirements of the new law 
have been satisfied.  The Board notes that by means of a 
September 1999, Statement of the Case, the veteran and his 
attorney were advised of the laws and regulations governing 
the claim.  Hence, the veteran has been given notice of the 
information and evidence necessary to substantiate his claim.  
Furthermore, the record indicates that all pertinent records 
have been obtained and associated with the claims file.  
Under these circumstances, the Board finds that the claim is 
ready to be considered on the merits.  

The evidence of record indicates that the veteran first filed 
an application for service connection for a psychiatric 
condition in April 1972.   A rating decision in September 
1972, granted service connection for anxiety reaction, and 
assigned a 10 percent evaluation.  That rating decision was 
amended in June 1973, to include consideration under 
Paragraph 29.  A 30 percent evaluation was assigned for  
schizophrenia.  In March 1983, the evaluation was reduced to 
noncompensable.  In May 1993, the veteran requested an 
increased evaluation, and in October 1993, the RO granted an 
increased evaluation to 30 percent.  The veteran was informed 
of this decision that same month, and he did not appeal.  In 
August 1995, the veteran sought an increased evaluation for 
his schizophrenia, and in May 2000, the RO granted an 
effective date of August 28, 1995 for the assignment of a 100 
percent evaluation.  The veteran has appealed this decision 
which was initiated by his August 1995, claim.  

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1).

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  These provisions also stipulate, 
however, that such compensation may also be assigned based on 
the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within one year from such date, otherwise 
date of receipt of claim."  38 C.F.R. § 3.400(o)(2) (2001).

In order to determine whether an earlier effective date is 
warranted, the Board must determine whether the schedular 
criteria for a 100 percent evaluation were met earlier than 
the date currently in effect, that is the date of the claim, 
August 28, 1995.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  

Thus, three possible effective dates may be assigned 
depending on the facts of the case: (1) if an increase in 
disability occurs after the claim is filed, the date that the 
increase is shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability 
precedes the claim by a year or less, the date that the 
increase is shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); (3) if an increase in disability 
precedes the claim by more than a year, the date that the 
claim is received (38 C.F.R. § 3.400(o)(2)).  To make its 
determination, the Board must review all the evidence of 
record.  Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997).  

After the veteran submitted his claim in August 1995, for 
entitlement to an increased rating, the VA amended its 
regulations pertaining to the rating schedule for mental 
disorders, including schizophrenia. See 38 C.F.R. § 4.130, 
Diagnostic Code 9203 (1997).  These regulations became 
effective on November 7, 1996. When a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, since the time frame in question in this claim 
encompasses only the period before the regulations changed, 
the Board will confine its discussion to the law as it 
existed within the year prior to the claim.  

Under the criteria in effect prior to November 7, 1996, a 10 
percent evaluation is warranted for major depression with 
psychotic features that produces mild social and industrial 
impairment.  A 30 percent evaluation requires definite 
impairment of social and industrial adaptability.  A 50 
percent rating requires considerable impairment of social and 
industrial adaptability.  A 70 percent evaluation requires 
symptomatology that is less than that required for a 100 
percent evaluation, but that nevertheless produces severe 
impairment of social and industrial adaptability.  A 100 
percent evaluation for paranoid schizophrenia was warranted 
when all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community, 
with psychoneurotic symptoms being totally incapacitating, 
bordering on gross repudiation of reality, with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, with the veteran demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1996).

The veteran's claim for an increase was received in August 
1995, and thus the evidence from within one year prior to 
that claim is the most relevant to the claim for an earlier 
effective date for a 100 percent rating.  The record shows 
that the veteran was hospitalized at a VA facility in 
February 1995, for depression and suicidal thoughts.  It was 
noted that he was in a methadone maintenance program at a VA 
facility.  Examination showed him to have a depressed affect 
with coherent and relevant thought process.  There was no 
evidence of delusions, and he denied homicidal ideations.  He 
reported having suicidal ideations but no plans or intents.  
He reported having auditory hallucinations.  He was alert and 
oriented times 3 with memory intact to immediate, recent and 
remote.  He had fair attention, average intelligence, poor 
abstraction, and fair judgment and impulse control.  During 
the hospitalization, he had two positive urine tests for 
marijuana.  The diagnosis was, substance induced mood 
disorder.  

The veteran was hospitalized at a VA facility in May 1995, 
after having suicidal thoughts.  On examination, he reported 
that he heard people calling his name.  His affect was 
congruent with his mood, which was depressed and anxious.  
His thought processes were coherent, logical and goal 
directed.  He was alert and oriented to three spheres.  At 
discharge, the veteran reported that he would get another job 
and try to find another woman since he and his wife were not 
getting along.  It was noted that at discharge, he was no 
longer suicidal, and not interested in drug treatment.  The 
diagnosis was, psychosis, not otherwise specified, probably 
cocaine and opiate induced.  The Axis V GAF was 55/65.  

On VA hospitalization beginning on August 16, 1995, the 
veteran was admitted for depression and suicidal ideation.  
At admission, he stated he had last used heroin one day 
prior.  He had a depressed mood, and logical thought.  He had 
no flight of ideas, no loosening of association, no visual or 
auditory hallucinations, and no homicidal or suicidal 
ideations.  He was alert and oriented times three.  At 
discharge, his prognosis was fair with the provision that he 
abstain from heroin abuse and any other drug use.  His affect 
was bright and he stated that he felt better.  He was alert 
and oriented times three. 

The Board finds that the effective date for the assignment of 
the 100 percent evaluation should be no earlier than August 
28, 1995, the date of the veteran's claim, since there is no 
showing that the disability increased to 100 percent 
disabling within one year prior to that date.  That is, there 
is no showing that all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community, with psychoneurotic symptoms being totally 
incapacitating, bordering on gross repudiation of reality, 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior, with the veteran 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9203 (1996).  The above noted 
hospitalizations which occurred within the year prior to the 
date of his claim do not support a finding that his 
disability was 100 percent disabling during that time.  



ORDER

An earlier effective date prior to August 28, 1995, for the 
assignment of a 100 percent evaluation for schizophrenia is 
denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

